DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on February 2, 2021.
Claims 1-11 are pending.
Claims 1-10 stand rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,273,361.
Claims 1-10 stand rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,056,168.
Claims 1-10 stand rejected under 35 U.S.C. 103 as being unpatentable over Dharmarajan et al in view of Warakomski et al in view Bradley et al.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dharmarajan et al in view of Warakomski et al in view Bradley et al in view of Ting.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,273,361. Although the claims at issue are US Patent No, 10,273,361 claims:

    PNG
    media_image1.png
    132
    371
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    844
    754
    media_image2.png
    Greyscale

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,056,168. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent No, 10,056,168 claims:

    PNG
    media_image3.png
    794
    447
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1001
    884
    media_image4.png
    Greyscale
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dharmarajan et al (US Patent 6,221,283 (already of record)) in view of Warakomski et al (WO 99/14273 (already of record)) in view Bradley et al (US Patent Application 2011/0165336 (already of record)).
Regarding claims 1-11, Dharmarajan et al discloses the invention substantially as claimed.  Dharmarajan et al teaches a conductive thermoplastic composition comprising at least one dispersed polymer phase with a continuous phase polymer and at least one conductivity imparting agent.  The thermoplastic composition comprises at least one polyphenylene ether resin, at least one polyamide resin, at least one conductivity imparting agent and optionally one or more impact modifiers, stabilizers, antioxidants, lubricants and filler (Abstract).  Dharmarajan et al further teaches a polyamide resin as the continuous phase comprising at least 40wt% of the total composition such as nylon 6 or nylon 6,6 (Col. 3, Lines 8-13).  Dharmarajan et al further teaches polyphenylene ether resin as the dispersed phase such as poly(2,6-dimethylphenylene ether) having a domain size of about 0.2-3µm and a compatibilizer to control the size of the dispersed phase and improve compatibility of the polyphenylene ether and polyamide such as citric acid, maleic anhydride, fumaric acid and malic acid (Col. 1, Lines 30-31; Col. 2, Lines 44-50, 59-62; Col. 6, Lines 10-13).  Dharmarajan et al further teaches the ratio of PPE to polyamide resin can vary widely but is preferably adjusted so that the polyamide remains the continuous phase.  Preferably the polyamide is at least about 40% by weight of the total resin composition.  Increasing the level of the polyamide results in enhanced ductility and flow (Spec, Col. 3, Lines 6-11).  Dharmarajan et al teaches 38.6wt% PPE and 0.3-7 wt% compatibilizing agent, 0.2-3wt% carbon fibrils (Claims, Examples).  Dharmarajan et al further 5 Ω or above (Col. 4, Lines 55-56) and injection molded composition (Examples).  Dharmarajan et al further teaches it is preferred for at least 80% of the conductive filler to be dispersed in the continuous (matrix) phase (which satisfies conductive filler being dispersed in a larger amount in the matrix than the domain) (Spec, Col. 4, Lines 35-39).  However, Dharmarajan et al fails to specifically disclose the styrene/diene block copolymer forms part of the dispersed phase (domains), a modified olefin based polymer, the specific weight percentages claimed in claims 2 & 1, more polyamide than PPE in the composition and the failing dart impact strength.
In the same field of endeavor, Warakomski et al teaches a polymer blending comprising a polyamide, compatibilizing polymers and a domain forming rubbery polymer (Abstract).  Warakomski et al further teaches the domain forming rubbery polymer is for imparting impact absorbing properties and include styrene and butadiene copolymer (Pg. 11, Lines 3-35).
In the same field of endeavor, Bradley et al teaches a composition comprising a polyamide matrix and electrically conductive filler (Abstract).  Bradley et al further teaches at least one agent such as a low density polyethylene with grafted maleic anhydride as an additional component in the polyamide matrix for providing impact strength (which satisfies claimed maleic anhydride modified low density polyethylene in the matrix phase) (Paragraph 61).  Bradley et al teaches impact strength components in the composition at 7wt% and 12wt% (Examples).  

With regard to an olefin based polymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a maleic anhydride modified low density polyethylene (a modified olefin based polymer) in Dharmarajan et al and Warakomski et al in view of Bradley in order to provide impact strength to the polyamide matrix as taught in Bradley et al (Paragraph 61).  With regard to the modified olefin based polymer being a phase transfer agent to move the conductive filler from the domain phase to matrix phase, it is expected for the modified olefin based polymer in Bradley to provide the same result as it is the same compound as the instant invention.
With regard to the specific weight percentages claimed in claims 2 & 11 and more polyamide than PPE in the composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the weight percentages in claims 2 & 11 of the instant claims and more polyamide than PPE in the composition in Dharmarajan et al, Warakomski et al and Bradley et al as Dharmarajan et al and In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.05I.  Dharmarajan et al further teaches the ratio of PPE to polyamide resin can vary widely but is preferably adjusted so that the polyamide remains the continuous phase, hence, it would only be obvious to the ordinary artisan to adjust the amount of polyamide to be greater than PPE.  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
With regard to the failing dart impact strength, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the falling dart impact strength to be within the same range as instantly claimed as Dharmarajan et al, Warakomski et al and Bradley et al encompass a similar composition as instantly claimed; hence, the same properties are expected.
With regard to the product by process limitations in claim 1; any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Moreover, Dharmarajan et al teaches making the composition by precompounding the PPE, elastomeric copolymers and other ingredients prior to compound with the polyamide resin (Col. 5, Lines 43-51).

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dharmarajan et al (US Patent 6,221,283 (already of record)) in view of Warakomski et al (WO 99/14273 (already of record)) in view Bradley et al (US Patent Application 2011/0165336 (already of record)) in view of Ting (US Patent Application 2010/0081731 (already of record)).
Regarding claims 1-11, Dharmarajan et al discloses the invention substantially as claimed.  Dharmarajan et al teaches a conductive thermoplastic composition comprising at least one dispersed polymer phase with a continuous phase polymer and at least one conductivity imparting agent.  The thermoplastic composition comprises at least one polyphenylene ether resin, at least one polyamide resin, at least one conductivity imparting agent and optionally one or more impact modifiers, stabilizers, antioxidants, lubricants and filler (Abstract).  Dharmarajan et al further teaches a polyamide resin as the continuous phase comprising at least 40wt% of the total composition such as nylon 6 or nylon 6,6 (Col. 3, Lines 8-13).  Dharmarajan et al further teaches polyphenylene ether resin as the dispersed phase such as poly(2,6-dimethylphenylene ether) having a domain size of about 0.2-3µm and a compatibilizer to 5 Ω or above (Col. 4, Lines 55-56) and injection molded composition (Examples).  Dharmarajan et al further teaches it is preferred for at least 80% of the conductive filler to be dispersed in the continuous (matrix) phase (which satisfies conductive filler being dispersed in a larger amount in the matrix than the domain) (Spec, Col. 4, Lines 35-39).  However, Dharmarajan et al fails to specifically disclose the styrene/diene block copolymer forms part of the dispersed phase (domains), a modified olefin based polymer, the specific weight percentages claimed in claims 2&11, more polyamide than PPE in the composition and the failing dart impact strength.
In the same field of endeavor, Warakomski et al teaches a polymer blending comprising a polyamide, compatibilizing polymers and a domain forming rubbery polymer (Abstract).  Warakomski et al further teaches the domain forming rubbery polymer is for imparting impact absorbing properties and include styrene and butadiene copolymer (Pg. 11, Lines 3-35).

In the same field of endeavor, Ting teaches polyamide composition with electrically conductive particles having a falling dart impact strength of 6-50 J (Paragraph 18).
With regard to the styrene/diene block copolymer forms part of the dispersed phase (domains), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the styrene/diene block copolymer as forming part of the dispersed phase (domains) in Dharmarajan et al in view of Warakomski et al in order to provide improved impact resistance as taught in Warakomski et al (Pg. 11) and because the broad teachings of Dharmarajan et al already encompass the styrene/diene block copolymer in the conductive polyamide composition as in impact modifier, hence, the incorporation as the impact modifier as part of the dispersed phase (domains) would only be obvious to the skilled artisan.
With regard to an olefin based polymer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a maleic anhydride modified low density polyethylene (a modified olefin based polymer) in Dharmarajan et al and Warakomski et al in view of Bradley in order to provide impact strength to the 
With regard to the specific weight percentages claimed in claims 2 & 11 and more polyamide than PPE in the composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the weight percentages in claims 2 & 11 of the instant claims and more polyamide than PPE in the composition in Dharmarajan et al, Warakomski et al and Bradley et al as Dharmarajan et al and Bradley et al teach overlapping amounts of the components.  Dharmarajan et al teaches 38.6wt% PPE and 0.3-7 wt% compatibilizing agent, 0.2-3wt% carbon fibrils and impact modifiers such as styrene block copolymers comprising dienes in the amount of 1-15wt% of the composition.  Dharmarajan et al further teaches at least about 40% by weight of the total resin composition and increasing the level of the polyamide results in enhanced ductility and flow.  Bradley et al teaches impact strength components (maleic anhydride modified low density polyethylene) in the composition at 7wt% and 12wt% (Examples).  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.05I.  Furthermore, Dharmarajan et al further teaches the ratio of PPE to polyamide resin can vary widely but is preferably adjusted so that the polyamide remains the continuous phase, hence, it would only be obvious to the ordinary artisan to adjust the amount of polyamide to be greater than PPE.  In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
With regard to the failing dart impact strength, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the falling dart impact strength to be within the same range as instantly claimed as Dharmarajan et al, Warakomski et al and Bradley et al encompass a similar composition as instantly claimed; hence, the same properties are expected.  Moreover, Ting teaches similar composition with falling dart impact strength having similar values, it would only be obvious to the ordinary artisan to provide the falling dart impact strength of the composition of Dharmarajan et al, Warakomski et al and Bradley et al within the values of Ting et al, which overlaps the instantly claimed range.  
With regard to the product by process limitations in claim 1; any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in 
To remedy this: A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant.  Along with the § 1.46(c) request, we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.  No fee required.
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection, Applicant argues that Dharmarajan et al teaches in example comprising 38.6 wt% PPE and 32.4-33.2 wt% nylon 6,6.  Applicant further argues Dharmarajan et al fails to teach the polyamide in a greater amount than the PPE.  The Examiner respectfully disagrees with the above argument because a reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In the example. Dharmarajan et al teaches 38.6wt% of PPE.  Also, Dharmarajan et al specifically teaches ratio of PPE to polyamide resin can vary widely but is preferably adjusted so that the polyamide remains the continuous phase.  Preferably the polyamide is at least about 40% by weight of the total resin composition.  Increasing the level of the polyamide results in enhanced ductility and flow (Spec, Col. 3, Lines 6-11).  Hence, 38.6wt% of PPE and at least 40wt% of polyamide would satisfy the claimed limitation.  Furthermore, Dharmarajan et al specifically teaches the ratio of PPE to polyamide resin can vary widely but is preferably adjusted so that the polyamide remains the continuous phase and increasing the level of polyamide results in enhanced ductility and flow, hence, it would only be obvious to the ordinary artisan to adjust the amount of polyamide to be greater than PPE.  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 13, 2021